 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
TRANSITION AND RETIREMENT AGREEMENT
 
This Transition and Retirement Agreement is made and entered into by and between
AMCOL International Corporation (“the Company”) and Lawrence E. Washow (“the
Executive”), dated November 19, 2010 (“this Agreement”).
 
WHEREAS, the Executive is employed as Chief Executive Officer of the Company and
is serving as a member of the Company’s Board of Directors; and
 
WHEREAS, the Executive and the Company entered into an employment agreement
dated as of March 25, 2009 (“the Employment Agreement”); and
 
WHEREAS, the Executive has determined that he wishes to retire from the Company
effective as of December 31, 2010; and
 
WHEREAS, the Executive and the Company wish to set forth the terms and
conditions under which the Executive will serve during the Company’s transition
to a new Chief Executive Officer on January 1, 2011, and of his retirement;
 
NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties agree as follows:
 
1. Resignation.  The Executive hereby resigns and retires from his position as
President and Chief Executive Officer of the Company, from the Board of
Directors of the Company, and from all other positions and offices with the
Company and any affiliate of the Company, all effective as of the close of
business on December 31, 2010 (“the Retirement Date”).
 
2. Transition Period.  From the date of this Agreement through the Retirement
Date, the Executive shall continue to serve as the Company’s President and Chief
Executive Officer, pursuant to the terms of the Employment Agreement, and as a
member of its Board of Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3. Consultation and Assistance.  The Executive agrees to provide reasonable
assistance to aid in management transition following the Retirement Date and to
consult with the successor CEO of the Company, if requested, in regard to
business matters for 24 months from the Retirement Date.  In addition, the
Executive agrees to consult with the Company in regard to any litigation brought
by or against the Company.  Such cooperation will include, but not be limited
to, reviewing documents, providing the Company and/or its attorneys with
accurate and complete information, and appearing at any meeting, hearing or
trial and testifying truthfully regarding matters about which the Executive has
personal knowledge.  The Company will reimburse the Executive for reasonable out
of pocket expenses incurred in connection with his duties under this Section.
 
4. Additional Compensation.
 
(a) If the Executive is employed by the Company on the Retirement Date, subject
to Section 6 below, he will be entitled to receive his Annual Bonus for 2010, as
determined pursuant to the Annual Cash Incentive Plan (“the Cash Plan”), on or
before March 15, 2011.
 
(b) If the Executive is employed by the Company on the Retirement Date, subject
to Section 6 below, he will receive $670,000 per year, for 24 months following
the Retirement Date, payable pursuant to Employer’s regular payroll practices,
except that no amount shall be paid between the Retirement Date and the
six-month anniversary of the Retirement Date (“the Suspension Period”), at which
time all payments suspended during the Suspension Period will be paid in a lump
sum without interest and the normal payment schedule will resume.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) If the Executive is employed by the Company on the Retirement Date, subject
to Section 6 below, and if permitted by the plan documents, the Executive and
his dependents will continue to be eligible for coverage, at the Company’s cost
and expense, under the Company’s group health, dental and prescription group
plans for a period commencing on the Retirement Date and ending on the earlier
of (i) 24 months after the Retirement Date and (ii) the date on which the
Executive accepts a position with another employer.  The Executive acknowledges
that under the Internal Revenue Code (“the Code”), these amounts will be treated
as imputed income to him for income tax purposes.
 
(d) If the Executive’s group health, dental and prescription coverage continues
for 24 months under subsection (c) above, then following the expiration of that
24-month period, if the Executive is still living, and if permitted by the plan
documents, the Executive and his dependents will continue to be eligible for
coverage, at the Executive’s cost and expense, under the Company’s group health,
dental and prescription group plans until the earliest of (i) the Executive’s
eligibility for Medicare benefits, (ii) the date on which the Executive accepts
a position with another employer, or (iii) the date the Executive ceases paying
for such coverage.  If the coverage otherwise required to be provided under this
subsection (d) or subsection (c) above is not permitted by the terms of the
applicable plan documents, the Executive may independently obtain comparable
coverage and the Company shall reimburse the Executive for the cost of such
comparable coverage under subsection (c) above that is otherwise not permitted,
or in the case of comparable coverage in lieu of coverage under this subsection
(d), the cost of such comparable coverage in excess of the cost of coverage
under this subsection (d).
 
(e) Notwithstanding any provisions of this Section 4 to the contrary, if
Executive breaches any provision of this Agreement, the payment of the Annual
Bonus pursuant to Section 4(a), any payments due under Section 4(b) and the
continuation or eligibility for benefits under Section 4(c) or 4(d) shall cease
immediately upon such breach and the Executive shall have no right to further
payments or benefits under this Agreement.  In addition to the foregoing, and to
protect and compensate the Company in the event of such breach by the Executive,
the Company shall be entitled to any and all remedies at law and equitable
relief as described in Section 7.3 of the Employment Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Except as provided in this Agreement, the Executive will not receive any
other severance payments or other benefits from the Company in connection with
his resignation and retirement.
 
5. Stock Options.
 
(a) Attached hereto as Exhibit A is a schedule of all outstanding stock options
previously granted to the Executive by the Company as of the date hereof (“the
Stock Options”).  From the date hereof through the Retirement Date, the Stock
Options shall continue to vest in accordance with the governing terms of the
applicable stock plan and/or the option agreement or other award documentation
governing such Stock Options.
 
(b) Notwithstanding any provision of the Employment Agreement or any award
agreement evidencing a Stock Option, if the Executive is employed by the Company
on the Retirement Date, upon the Retirement Date (and immediately prior to the
termination of the Executive’s employment) each Stock Option shall, to the
extent not theretofore vested, become fully vested and exercisable.
 
(c) Notwithstanding any provision of the Employment Agreement or any award
agreement evidencing a Stock Option, following the Retirement Date and the
effective date of the Mutual Release pursuant to Section 6, the Executive shall
be entitled to exercise each Stock Option, in whole or in part, until the Option
Expiration Date set forth in Exhibit A with respect to such Stock Option.  If
not exercised, the options will terminate.  This Agreement shall constitute an
amendment to any award agreement evidencing a Stock Option to the extent such an
amendment is necessary to reflect the extended period for exercising the Stock
Option pursuant to the provisions of this Section 5(c).
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
6. Mutual Release.  No amounts will be paid pursuant to Section 4(a), (b), (c)
or (d), and the accelerated vesting and extended exercise period for Stock
Options pursuant to Section 5 shall not apply, if the Executive does not sign a
Mutual Release in the form set forth at Exhibit B on or after December 31, 2010,
but before January 5, 2011.

 

7. SEC Section 16 Requirements.  For six (6) months after the Retirement Date,
the Executive agrees to: (1) notify and receive advance approval from the
Company’s Chief Financial Officer or Secretary at least one business day before
the Executive engages in any transaction relating to any Company securities, and
(2) deliver (or cause to be delivered to him) sales prices and related details
promptly after the transaction.  This will assist the Company in timely filing
Form 4s on the Executive’s behalf (under the Power of Attorney previously signed
by Executive) with the U.S. Securities and Exchange Commission (“SEC”) within
the two business day period specified by applicable SEC rules.
 
8. Covenants.
 
(a) Non-Disclosure and Non-Solicitation.  The Executive acknowledges that the
successful marketing and development of the Company’s products requires
substantial time and expense.  Such efforts utilize and generate valuable
confidential and proprietary information, and Executive obtained and will obtain
knowledge during the course of his employment with the Company.  
 
 
5

--------------------------------------------------------------------------------

 
 

 As used herein, “Confidential Information” means any information of the Company
that the Company considers to be proprietary and treats as confidential or
information of any third party that the Company is under an obligation to keep
confidential, including but not limited to the following: (i) trade secrets,
confidential knowledge, data or other proprietary information relating to
products, processes, know-how, designs, formulas, developmental or experimental
work, (ii) employment status, salaries and other personnel information,
decisions to offer employment, pre-employment testing and screening results,
citizenship status, disability status, performance issues, executive
evaluations, medical problems of executives and executives’ families,
garnishments and levies against wages, contents of employment agreements,
statements regarding the financial condition of the Company or any subsidiary or
affiliated entity, payments made to or expenses incurred by the Company or any
of its executives, shareholders or directors, discounts given by the Company,
vendors and other parties, minutes of Board meetings of the Company or any
subsidiary or affiliated entities, contents of contracts, legal matters by or
against the Company or any subsidiary or affiliated entities, business
strategies, plans, proposals, names of customers and potential customers; and
(iii) other information or materials of the Company marked or noticed by the
Company as being confidential, whether constituting a trade secret or not, and
whether proprietary or not, which are of value to the Company.  For purposes of
this Agreement, Confidential Information includes the foregoing and other
information protected under the Illinois Trade Secrets Act.  Confidential
Information does not include: (i) information that at the time of disclosure is
in the public domain through no fault of the Executive; (ii) information
received from a third party outside of the Company that was disclosed without a
breach of any confidentiality obligation; (iii) information approved for public
release by written authorization of the Company; or (iv) information that is
required by law or an order of any court, agency or proceeding to be
disclosed.  The Executive acknowledges and agrees that the Company shall retain
exclusive ownership of all right, title, and interest in the Confidential
Information,

 
 
 
6

--------------------------------------------------------------------------------

 
 

 including any and all worldwide copyrights, trade secrets, patent, and
confidential and proprietary information rights.  The Executive agrees to
undertake the following obligations, which Executive acknowledges to be
reasonably designed to protect the Company’s legitimate business interests
without unnecessarily or unreasonably restricting Executive’s post-employment
opportunities:

 
(i) Executive agrees that he will not at any time, whether during or after the
cessation of his employment, reveal or permit any other person or entity to
reveal, any of the Confidential Information to any person or any entity, except,
and only to the extent, as may be required in the ordinary course of performing
Executive’s assigned duties as an executive of the Company, and Executive agrees
to keep secret, and take all necessary precautions against disclosure of, all
Confidential Information and all matters entrusted to him and not to use or
attempt to use any Confidential Information in any manner that may cause injury
or loss, or may be calculated to cause injury or loss, whether directly or
indirectly, to the Company or its customers;
 
(ii) The Executive agrees that during and after his employment he shall not
remove, copy, duplicate or otherwise reproduce, use or permit to be used any
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, documentation or other materials of any nature relating
to any matter within the scope of the business of the Company or concerning any
of its dealings or affairs except as required to perform the Executive’s duties
for the Company; and
 
(iii) Upon cessation of his employment relationship with the Company, the
Executive shall immediately deliver to the Company all Confidential Information
and other materials relating to the Company in his possession or delivered to
him by the Company, including computer programs, files, notes, records,
memoranda, reports, lists, drawings, sketches, specifications, data, charts, and
other documents, materials and things (“Materials”), whether or not containing
Confidential Information, whether or not prepared by the Executive, it being
agreed that all Materials shall be and remain the sole and exclusive property of
the Company.
 
(b) Non-Solicitation.  Without limiting the obligations of Section 8(a) the
Executive agrees that while he is employed by the Company prior to the
Retirement Date and for a period of one year following his Retirement Date he
will not, whether alone or as employee, owner, partner, officer, director,
consultant, agent, executive, independent contractor, or stockholder of any
firm, corporation or other commercial enterprise, directly or indirectly solicit
business from: (x) any customer of the Company with which Executive had
contact,  participated in the contact,
 
 
 
7

--------------------------------------------------------------------------------

 
 

 or about which Executive had knowledge of Confidential Information by reason of
Executive’s employment with the Company within the one year period preceding the
Date of Termination, or (y) any current customer prospect of the Company for
whom Executive directly or indirectly assisted in the preparation or submission
of a proposal made by the Company to such customer prospect during the one year
period preceding the Retirement Date, unless the Company acknowledges in writing
its intent not to further pursue such customer prospect; provided, further, that
the Executive shall, however, be permitted to own securities of any public
company not in excess of 5% of any class of such securities and to own stock,
partnership interests or other securities of any non-public entity not in excess
of 5% of any class of such securities, and such ownership shall not be
considered to be in competition with the Company; and except as may be required
in the ordinary course of performing his duties as an employee of the Company,
while employed prior to the Retirement Date and during the one year period
immediately following the Retirement Date, Executive shall not, directly or
indirectly, solicit or attempt to solicit any employee of the Company to work
for any person, partnership or entity other than the Company, or engage in any
activity that would cause any such employee to violate any agreement with the
Company, or dissuade, or attempt to dissuade, any such employee from faithfully
discharging such employee’s contractual and fiduciary obligations to serve the
Company’s interests with undivided loyalty.

 
(c) Non Competition.  Without limiting the obligation imposed by Section 8(a)
and (b), and to more fully protect the Confidential Information, Executive
hereby agrees that while he is employed by the Company prior to the Retirement
Date and for a period of one year following the Retirement Date, he will not,
directly or indirectly, anywhere in the world where the Company conducts
business,
 
 
8

--------------------------------------------------------------------------------

 
 
 

 render services to any Conflicting Organization in any capacity in which the
Confidential Information of the Company would reasonably be considered to be
useful to the Conflicting Organization; provided, however, that the Executive
may render services to a Conflicting Organization (and which has separate and
distinct divisions), as long as such services are being rendered solely to a
part of the business that is separate and distinct from the part of the business
that renders such person or entity a Conflicting Organization.

 
(d) If, at the time of enforcement of Sections 8(a), (b) and (c), a court shall
hold that the duration, scope, area or activity restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or activity restrictions reasonable and
enforceable under such circumstances shall be substituted for the stated
duration, scope, area or activity restrictions.
 
(e) Remedies.  Executive recognizes and agrees that a breach of any or all of
the provisions of Sections 8(a), (b) and (c) will constitute immediate and
irreparable harm to the Company for which damages cannot be readily calculated
and for which damages are an inadequate remedy.  Accordingly, the Executive
acknowledges that in addition to any and all remedies at law, the Company shall
be entitled, without bond, to specific performance or injunctive or other
equitable relief to prevent the breach or threatened breach of Executive’s
obligations under this Agreement.
 
(f) Intellectual Property.  The Executive shall disclose immediately to the
Company all ideas, inventions and business plans that he makes, conceives,
discovers or develops during the course of his employment with the Company,
including any inventions, modifications, discoveries, developments,
improvements, computer programs, processes, products or procedures (whether or
not protectable
 
 
9

--------------------------------------------------------------------------------

 
 

 upon application by copyright, patent, trademark, trade secret or other
proprietary rights) (“Work Product”) that: (i) relate to the business of the
Company or any customer or supplier to the Company or any of the products or
services being developed, manufactured, sold or otherwise provided by the
Company or that may be used in relation therewith; (ii) result from tasks
assigned to Executive by the Company; or (iii) result from the use of the
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company.  The Executive agrees that any Work Product shall
be the property of the Company and, if subject to copyright, shall be considered
a “work made for hire” within the meaning of the Copyright Act of 1976, as
amended (the “Act”).  If and to the extent that any such Work Product is found
as a matter of law not to be a “work made for hire” within the meaning of the
Act, Executive expressly assigns to the Company all right, title and or interest
in and to the Work Product, and all copies thereof, and the copyright, patent,
trademark, trade secret and all their proprietary rights in the Work Product,
without further consideration, free from any claim, lien for balance due or
rights of retention thereto on the part of the Executive.

 
To the extent applicable, pursuant to the Illinois Employee Patent Act, the
Company hereby notifies the Executive that the preceding paragraph does not
apply to any inventions for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time, unless: (i) the invention relates (a) to the Company’s
business, or (b) to the Company’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by the
Executive for the Company.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Executive agrees that upon disclosure of Work Product to the Company, the
Executive will, during his employment and at any time thereafter, at the request
and cost of the Company execute and deliver all such documents and perform all
such acts as the Company or its duly authorized agents may reasonably require:
(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world, and when so obtained or vested
to renew and restore the same; and (ii) to defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection.
 
In the event that the Company is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to Work Product, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney-in-fact, to act for and on his behalf to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright and other analogous protection with the same legal force and
effect as if personally executed by Executive.
 
9. Clawback.  The Executive shall be subject to the clawback provisions of
Section 9.1 of the Employment Agreement and any clawback required by law.
 
10. Mutual Non-Disparagement.  The Executive will not make statements about the
Company or its affiliates, directors, officers or employees, or engage in
conduct which could reasonably be expected to adversely affect the reputation or
business of the Company or its affiliates, directors, officers or
employees.  The Company shall direct the members of its Board of Directors and
its executive officers not to make any statements about the Executive which
could reasonably be expected to adversely affect the reputation of the
Executive.  For avoidance of doubt, “Company” for purposes of the preceding
sentence shall mean only AMCOL International Corporation.
 
 
 
11

--------------------------------------------------------------------------------

 
 
11. Section 409A Compliance.
 
(a) To the extent applicable, it is intended that this Agreement comply with the
provisions of Code Section 409A, so as to prevent inclusion in gross income of
any amounts payable or benefits provided hereunder in a taxable year that is
prior to the taxable year or years in which such amounts or benefits would
otherwise actually be distributed, provided or otherwise made available to
Employee.  This Agreement shall be construed, administered, and governed in a
manner consistent with this intent and the following provisions of this
paragraph shall control over any contrary provisions of this Agreement.
 
(b) For purposes of Code Section 409A, each payment under this Agreement shall
be treated as a right to a separate payment for purposes of Code Section 409A.
 
(c) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Section 4, shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(d) References in this Agreement to Code Section 409A include both that Section
of the Code itself and any guidance promulgated thereunder.
 
(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any  provisions of this Agreement, or
the provision of payments or benefits thereunder, are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
 
12. Enforcement.  If the Company fails to pay any amount provided under this
Agreement when due, the Company shall pay interest on such amount at an annual
rate equal to the lesser of (i) (A) the highest rate of interest charged by the
Company’s principal lender on its revolving credit agreements plus 200 basis
points, or (B) in the absence of such a lender, 200 basis points over the prime
commercial lending rate announced by The Wall Street Journal in effect from time
to time during the period of such nonpayment, or (ii) the highest
legally-permissible interest rate allowed to be charged under applicable law.
 
13. Governing Law.  The interpretation and enforcement of this Agreement shall
be governed by and construed, interpreted and enforced in accordance with
Illinois law, without giving effect to the conflicts of law provisions thereof.
 
14. Headings.  The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
 
15. Executive’s Acknowledgment.  The Executive understands that this Agreement
fully sets forth all separation benefits he will receive from the Company, and
it supersedes any offers or promises, whether oral or written, which may have
been made at any time.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
 
 
 
 
 
 

 DATED:  November 19, 2010                /s/   Lawrence E. Washow    Lawrence
E. Washow            AMCOL INTERNATIONAL    CORPORATION        
DATED:  November 19, 2010                /s/   James W. Ashley, Jr.  
 By:  James W. Ashley, Jr.       Its:   Secretary

 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 